Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: There is no prior art that either discloses or renders obvious a weapon that cooperates with a provided tester, the weapon comprising: a processing circuit;  5a laser diode; and a memory having computer-executable instructions stored thereon that, in response to execution by the processing circuit, cause the weapon to: provide a first signal at a first duty cycle to set an operating point of the laser diode;  10provide a second signal at a second duty cycle, the second signal turns the laser diode on and off in accordance with the second duty cycle to establish a power of a light provided by the laser diode during a period of the second signal; receive a message from the tester regarding a magnitude of the power as measured by the tester;  15compare the magnitude of the power to a predetermined range; adjust at least one of the first duty cycle and the second duty cycle responsive to the comparison; repeat receive, compare, and adjust until the magnitude of the power is within the predetermined range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641